Citation Nr: 0314444	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim of entitlement to 
service connection for fibromyalgia, and claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran appealed, 
and in September 2001, the Board remanded the claims for 
additional development.  


FINDINGS OF FACT

1.  The veteran's fibromyalgia is not related to his service.

2.  The veteran has four years of high school; he worked as a 
driver between 1995 and 1998; he last worked in 1998.

3.  The veteran's service connected disabilities are: lumbar 
arthritis with lumbosacral strain and intervertebral disc 
syndrome, evaluated as 20 percent disabling, and a left 
middle finger distal phalanx fracture, evaluated as 0 percent 
disabling; his combined evaluation is 20 percent; his 
service-connected disabilities do not preclude him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2002).  

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West , 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
December 1998 decision that the evidence did not show that 
the criteria had been met for service connection for 
fibromyalgia, or for TDIU.  He was again notified of the 
criteria required for service connection and TDIU in the 
statement of the case (SOC) and in a supplemental statement 
of the case (SSOC).  The rating decision, the SOC, and the 
SSOC, informed the appellant of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the appellant 
has been informed of the information and evidence needed to 
substantiate these claims and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded examinations for the disabilities 
in issue.  In letters, dated in November 2001 and September 
2002, the veteran was informed of the VCAA, and of the types 
of evidence which may be probative of his claims.  In the 
November 2001 letter, he was informed that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies, but that it 
was ultimately his responsibility to ensure that these 
records were obtained.  38 U.S.C.A. § 5107(a); See 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In that letter, as well as in the 
September 2002 letter, he was requested to identify the names 
of all holders of relevant records, as well as their 
addresses and the dates covered by such records.  However, 
there is no record of a reply that is responsive to these 
requests.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

The veteran argues that he has fibromyalgia as a result of  
his service.  Specifically, he argues that he has 
fibromyalgia as a result of trauma to his back during basic 
training, during which time several recruits ran over his 
back.  The veteran has been granted service connection for 
lumbar arthritis with disc disease and lumbosacral strain, 
productive of loss of motion and recurring attacks of 
intervertebral disc syndrome, currently evaluated as 20 
percent disabling.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

Service medical records show that the veteran received 
periodic treatment for back pain beginning 1975.  X-rays were 
negative.  His diagnoses included chronic low back pain and 
lumbar somatic dysfunction.  The veteran's separation 
examination report, dated in January 1981, shows that his 
neurological system was clinically evaluated as normal, and 
that fibromyalgia was not noted.  

The post-service medical evidence includes VA outpatient 
treatment, hospital and examination reports, and non-VA 
treatment reports, dated between 1981 and 2003.  A VA 
outpatient treatment report, dated in October 1998, shows 
that the assessments included arthritis and fibromyalgia.  
There are several subsequently dated VA outpatient treatment 
reports showing fibromyalgia, with several assessments of 
"possible rheumatoid arthritis."  

A letter from a VA physician, Diane R. Counce, M.D., dated in 
February 1999, shows that Dr. Counce notes that the veteran 
reported "a smoldering chronic pain syndrome, beginning 
during basic training in 1972."  Dr. Counce states that, 
"He clinically fits the criteria for fibromyalgia and 
although the etiology is unknown, literature reports mild to 
severe trauma as a potential cause."  See also Dr. Counce's 
January 1999 VA outpatient treatment report.  

A VA general medical examination report, dated in August 
1999, contains diagnoses that include "generalized muscular 
aching, probably fibromyositis."  

A VA fibromyalgia examination report, dated in November 2002, 
contains a diagnosis of "rheumatic disease with persistently 
positive rheumatoid arthritis factor.  Probably fibromyalgia.  
Currently involving the left scapular muscle.  No evidence of 
any arthritis.  There is moderate loss of function of the 
left arm.  This is no relation to his military service."  
The other diagnosis was degenerative joint disease of the 
lumbosacral spine with possible radiculopathy.  In an 
addendum, dated in February 2003, the examiner stated, 
"Fibromyalgia may be considered to be a form of rheumatic 
disease which began in this veteran after he left the 
service."  

The first diagnosis of fibromyalgia is dated in 1998.  This 
evidence therefore comes approximately 18 years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, No. 99-7160 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the November 2002 VA fibromyalgia examiner's report 
is considered highly probative evidence which shows that the 
veteran's fibromyalgia is not related to his service or that 
it was caused or aggravated by a service-connected condition.  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  This report indicates that the examiner reviewed the 
veteran's claims file.  Although the Board has considered Dr. 
Counce's "opinion," it is vague and equivocal in its terms, 
and it comes approximately 18 years after the veteran's 
separation from service.  It is not accompanied by a 
rationale or citation to clinical findings during service, it 
does not mention specific studies in support of her opinion, 
it does not explain the veteran's absence of a fibromyalgia 
diagnosis in the 18 years following service, nor is her 
opinion shown to have been based upon a review of the 
veteran's service medical records, or other detailed and 
reliable medical history.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that it must be 
denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has 
fibromyalgia as a result of his service or a service-
connected condition.  To the extent that the veteran's 
statements may be intended to represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence of a diagnosis or a nexus between 
fibromyalgia and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for fibromyalgia 
must be denied.  


III.  TDIU

The veteran argues that TDIU is warranted because he cannot 
work.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for the following 
conditions: lumbar arthritis with lumbosacral strain and 
intervertebral disc syndrome, evaluated as 20 percent 
disabling, and a left middle finger distal phalanx fracture, 
evaluated as 0 percent disabling.  The veteran's combined 
evaluation is 20 percent.

Given the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board initially notes that the veteran filed his TDIU 
claim in October 1998, and that for the period from a year 
prior to that date to the present, the medical evidence is 
entirely silent for complaints or treatment of the veteran's 
service-connected left middle finger distal phalanx fracture.  
Furthermore, there is no allegation that this disability has 
any adverse impact on the veteran's employability.  This 
disability therefore will not be further discussed.  

With regard to the veteran's employment history, a review of 
his claim, received in October 1998, shows that he reported 
that he had not worked full-time since 1988, and that he had 
been disabled since July 1997 due to a stroke and "my 
service-connected disability."  He reported that his last 
employment was in 1998 (for nine days), as a truck driver, 
and that prior to that (between 1995 and September 1998) he 
had worked as a truck driver or a driver.  With regard to his 
education, the veteran reported that he had four years of 
high school.  

VA outpatient treatment and hospital reports, dated between 
1997 and 2003, show that the veteran has received treatment 
for a number of conditions, to include probable 
fibromyositis, status post cerebrovascular accident (July 
1997), left carotid artery stenosis repair (1997), partial 
neurogenic bladder, basil cell carcinoma of the nose, 
hypertension, a neck fracture (prior to service, in about 
1949), arthritis of the cervical spine and depression.  
Service connection is not currently in effect for any of 
these conditions.  These reports also show occasional 
treatment for complaints of generalized joints symptoms which 
could conceivably be construed to include complaints of back 
pain.  

Other medical evidence includes VA examination reports, dated 
between 1997 and 2002.  These reports include a VA spine 
examination report, dated in July 1999, which shows that the 
veteran had forward flexion to 80 degrees, backward extension 
to 16 degrees, 30 degrees of flexion to the right, and 19 
degrees of flexion to the left.  Musculature of the back was 
unremarkable, and there were no neurological abnormalities 
noted other than hypoactive knee jerks that were equal with 
reinforcement.  There was some objective evidence of painful 
motion, spasm weakness and tenderness, and the veteran was 
flexed forward three degrees.  The diagnosis was degenerative 
joint disease of the lumbosacral spine with loss of function 
due to pain.  

In summary, although the veteran has been treated on occasion 
for a service-connected disability, the evidence does not 
show that the veteran is incapable of performing the physical 
and mental acts required by employment due to his service-
connected disabilities.  The Board therefore concludes that 
the preponderance of the evidence is against the claim that 
the veteran is currently precluded from engaging in 
substantial gainful employment by reason of his service-
connected disabilities.  Entitlement to TDIU is thus not 
established under 38 C.F.R. § 4.16(b).  

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability. 


IV.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for fibromyalgia is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

